Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jay Lessler on 21 June 2022.
The application has been amended as follows: 
Claim 3. (Currently Amended) The method of claim 2, wherein the agricultural crops are selected from maize, barley, sorghum, oats, rye, rice, potatoes, forage, cassava, sweet potatoes, wheat, soybeans, rapeseed, sunflower seed, alfalfa, citrus, 
Claim 7. (Currently Amended) The method of claim 6, wherein the shell fish shells comprise 
	Claim 10. (Currently Amended) The method of claim 1, wherein the mixture is recirculated for 
Claim 11. (Currently Amended) The method of claim 1, wherein the mixture is aerated for 
Claim 23. (Currently Amended) The method of claim 1, wherein the mixture is refrigerated at a temperature between 
	Claim 24. (Currently Amended) The method of claim 1, wherein the initial extract is produced at a temperature not exceeding 
	Claim 25. (Currently Amended) The method of claim 10, wherein the mixture is recirculated at a temperature not exceeding 
Claim 26. (Currently Amended) The method of claim 11, wherein the mixture is aerated at a temperature not exceeding 

Drawings
	The drawings filed on 13 July 2018 were previously accepted in the Office Action mailed 15 May 2020
.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The objection to the Specification was withdrawn due to Applicant's amendments to filed 5 May 2022.
The rejection of claims 1, 33 and 41 and their dependent claims under 35 USC 112(b) was withdrawn due to Applicant's response clarifying that the wherein clauses recite the process by which the liquid soil amendment which is to be applied was prepared (Arguments Pg. 9, [2]). 
The objection to claim 3 and the claim rejections under 35 USC 112(b) were withdrawn in view of the claim amendments. 
The claim rejections under 35 USC 102(a)(1) and 102(a)(2), 35 USC 103, and the nonstatutory double patenting rejections were withdrawn in view of Applicant's amendment of independent claims 1, 33 and 41 incorporating the limitation "the liquid soil amendment contains Pichia fermentans, Pichia membranifaciens, or both". 
As disclosed in the Office Action mailed 31 January 2022, the instantly claimed invention is distinguished from the prior art in that the claimed method requires applying Pichia fermentans or Pichia membranifaciens for controlling nematodes. The closest prior art, Belda (Belda et. al. 2017. Toxins. 9, 112, 1-28), discloses the use of Pichia membranifaciens for controlling crop-fruit associated fungus pathogens (Belda, Pg. 16, 4 5). Belda does not reasonably teach or suggest applying an effective amount of Pichia fermentans or Pichia membranifaciens for controlling plant pathogenic nematodes on a crop. Therefore, the instant claims are free of prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 6-8, 10-12, 15, 20, 22-26, 33-34, 37 and 41 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.H./Examiner, Art Unit 1657      

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631